Citation Nr: 1120133	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESSES AT HEARING ON APPEAL

Appellant & Son-in-law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

An unappealed December 2002 rating decision denied service connection for bilateral hearing loss and for tinnitus.  Although the RO adjudicated the Veteran's claim de novo in the August 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The matter of entitlement to service connection for right ear hearing loss based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.  





FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied the Veteran's claim of service connection for bilateral hearing loss and tinnitus based essentially on a finding that such disabilities were not shown to be related to his service.  

2.  Evidence received since the December 2002 rating decision, including a May 2010 VA medical opinion and the Veteran's hearing testimony, tends to relate the Veteran's bilateral hearing loss and tinnitus to his service; relates to the unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus; and raises a reasonable possibility of substantiating the claims.  

3.  It is reasonably shown that the Veteran's left ear hearing loss is causally related to his exposure to noise trauma in service.  

4.  It is reasonably shown that the Veteran has tinnitus and that such is causally related to his [now] service connected left ear hearing loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  On de novo review, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

3.  On de novo review, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Regarding the Veteran's left ear hearing loss disability and tinnitus, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA in these matters.  Regarding right ear hearing loss disability, inasmuch as the determination below constitutes a full grant of the portion of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter since any error in notice content or timing is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be reopened.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

An unappealed December 2002 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus based essentially on a finding that his hearing loss and tinnitus were not related to his service.  That decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the December 2002 rating decision included: the Veteran's DD Form 214 which showed that his military occupational specialty (MOS) in service was armor crewman; his service entrance and separation examination reports showing hearing within normal limits (by VA standards) (although separation audiometry showed an elevated left ear puretone threshold); his STRs, which are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and tinnitus; and the report of an October 2002 VA examination diagnosing the Veteran with moderate to moderately severe sensorineural hearing loss (SNHL), bilaterally, noting that his hearing loss does not have a noise-induced pattern, and opining that the hearing loss originated in service but most of the hearing loss occurred following service (and may be related to medical factors following service).  

Pertinent evidence received since the December 2002 rating decision includes statements from the Veteran that his duties during service exposed him to loud noises from tanks and other heavy equipment, and that he has hearing loss and ringing in his ears from his noise exposure during service; the report of a May 2010 VA examination opining that the possibility of service related noise contributing to the Veteran's current hearing loss cannot be ruled out; and his December 2010 videoconference hearing testimony that he has experienced hearing loss and tinnitus since service.  

As the claims were previously denied based essentially on a finding that hearing loss and tinnitus were not shown to be related to the Veteran's service, for evidence received since to be new and material in the matters, it must relate to those unestablished facts (i.e., it must show/suggest that the Veteran's bilateral hearing loss and tinnitus are related to his active service).  

Considering the evidence received since the prior denial of the claim in December 2002, the Board finds that it is new as it was not previously of record and that it is material as it tends to suggest that the Veteran's bilateral hearing loss and tinnitus are related to service.  Significantly, the Veteran's testimony that he has had tinnitus since service is, for purposes of reopening the claim, presumed credible.  Therefore, the new evidence received pertains to the unestablished facts necessary to substantiate the claims of service connection for hearing loss and tinnitus, raises a reasonable possibility of substantiating the claims, and is material.  Accordingly, the claims may be reopened.  

De Novo Review - Legal Criteria and Factual Background

As the Board finds that new and material evidence has been received and the claims may be reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding with de novo review of these claims without returning them to the RO for their initial de novo consideration (upon reopening of the claims) because the RO adjudicated the matters de novo before certifying the appeal for Board review (and these benefits sought are being granted).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD Form 214 reveals that his MOS was armor crewman.  

On August 1966 service entrance examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
15
15
N/A
5
LEFT
5
10
10
N/A
15

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss or tinnitus.  

On June 1968 service separation examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
10
15
20
0
LEFT
5
5
0
0
30

In September 2002, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus.  

On October 2002 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
60
60
60
60
65
LEFT
55
65
60
60
65

Speech audiometry revealed speech recognition ability of 72 percent in each ear.  The diagnosis was moderate to moderately severe bilateral SNHL.  The Veteran reported that he was exposed to loud noise exposure from tanks and gunfire without ear protection during service.  He indicated that following his separation from service, he worked as a store manager with no loud noise exposure.  It was noted he entered the service with normal hearing and exited service with mild hearing loss at 3000 to 4000 Hertz in the left ear.  The examiner noted that the Veteran's hearing loss does not have a noise-induced pattern.  He opined that while the hearing loss originated in service, most of the hearing loss occurred following service and may be related to medical factors following service duty.  

In August 2009, the Veteran sought to reopen the claims of service connection for bilateral hearing loss and tinnitus.  He stated that during service he was stationed around armored tanks and subjected to loud noises from them.  He reported that he has hearing loss and constant ear ringing.  

In September 2009 correspondence, the Veteran described his exposure to noise trauma in service.  

On May 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
65
65
65
65
70
LEFT
70
75
70
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 83 percent in the left ear.  The diagnosis was moderately severe SNHL, right ear, and moderately severe to severe SNHL, left ear, with subjective tinnitus.  The Veteran complained of hearing loss and tinnitus since service, although he denied complaints of tinnitus problems since he purchased hearing aids in 2004.  He reported that his postservice noise exposure included recreational gunfire without ear protection.  The examiner noted the Veteran's type of hearing loss is often seen as a result of health problems, and it does not have a typical noise-induced configuration.  He opined that "due to [the Veteran] having normal hearing upon enlistment and then a mild left ear hearing loss upon separation, the possibility of service related noise contributing to the current hearing loss cannot entirely be ruled out - military noise did contribute to his left ear hearing loss."  He further indicated that the Veteran's tinnitus "is at least as likely as not a symptom of hearing loss."  

In an August 2010 VA audiological nexus opinion, the consulted specialist opined that the Veteran's current hearing loss did not have its onset during his active service, and that there was no evidence the current bilateral hearing loss is the result of noise exposure or other factors while serving in the military service.  

At the December 2010 videoconference hearing, the Veteran testified regarding the extent of his exposure to noise trauma in service, and that he (in essence) had minimal exposure to noise thereafter.  

Left Ear Hearing Loss 

Based on his MOS as an armor crewman and his credible allegation of related noise exposure from tanks (the accounts of which the Board finds no reason to question) it is not in dispute that the Veteran had exposure to noise trauma in service.  It is also not in dispute that the Veteran now has a left ear hearing loss disability by VA standards, as such is diagnosed and was found on official (October 2002 and May 2010) VA audiometry.  

The remaining criterion for establishing service connection for the left ear hearing loss disability is whether there is competent evidence that such disability is related to the recognized noise trauma in service; that is a medical question.  

As the May 2010 VA nexus opinion reflects review of the entire record (and familiarity with the actual medical history of the disability at issue) and is supported by a detailed explanation of rationale (and also supported, at least in part, by the October 2002 VA nexus opinion that the Veteran's hearing loss originated in service), the Board finds it be both probative and persuasive evidence regarding a nexus between the Veteran's left ear hearing loss and his service.  [The Board finds little probative value in the August 2010 opinion against the Veteran's claim, as it is merely a conclusion without explanation of rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).]  Thus, the evidence shows that the Veteran has a left ear hearing loss disability by VA standards, that he was exposed to noise trauma in service, and (by VA medical nexus opinion) that his current left ear hearing loss disability is related to the noise trauma in service.  The Board observes that the May 2010 opinion is not inconsistent with the factual evidence (which showed the left ear puretone thresholds increased during active service).  All of the requirements for establishing service connection are met; service connection for left ear hearing loss disability is warranted.  

Tinnitus

As tinnitus is a disability eminently capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and its presence has been acknowledged on VA examination, it is shown that the Veteran has tinnitus.  

A VA examiner has opined that the Veteran's tinnitus is related to his now service-connected left ear hearing loss.  The Board finds no reason to question that opinion.   The requirements for establishing secondary service connection are met (See 38 C.F.R. § 3.310), and secondary service connection for tinnitus is warranted.  


ORDER

The appeal to reopen a claim of service connection for left ear hearing loss is allowed, and service connection for left ear hearing loss is granted of de novo review.  

The appeal to reopen a claim of service connection for right ear hearing loss is granted.  

The appeal to reopen a claim of service connection for tinnitus is allowed, and service connection for tinnitus is granted on de novo review.  



REMAND

As was noted above, the Veteran was subjected to noise trauma in service.  He has a right ear hearing loss disability by VA standards; see October 2002 and May 2010 VA audiometry.  The remaining criterion for establishing service connection for the  right ear hearing loss disability is whether there is competent evidence that such disability is related to noise trauma in service; that is a medical question.  

On October 2002 VA audiological evaluation, the examiner opined that the Veteran's hearing loss "originated in the service but most of the hearing loss occurred following the service and may be related to medical factors following service duty."  On May 2010 VA audiological evaluation, the examiner opined that "[t]he majority of [the Veteran's] hearing loss is due to health problems, and military noise exposure is not the sole cause of his hearing loss."  The Board finds these opinions are not adequate for the Board to resolve the medical questions presented, and to properly consider this matter.  Specifically, these opinions suggest, but are inconclusive, as to whether the Veteran's right ear hearing loss disability originated in service (and was aggravated thereafter).  Obert v. Brown, 5 Vet. App. 30 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the Veteran's claims file to an audiologist or otologist for review and an advisory medical opinion to supplement the opinions provided on October 2002 and May 2010 examination reports.  The consulting medical provider should note the opinions offered by the October 2002 and May 2010 examiners, and offer opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right ear hearing loss is causally related to his service, including as due to his exposure to noise trauma therein.  The provider must explain the rationale for the opinion (and is asked to specifically comment on the October 2002 examiner's opinion that the Veteran's hearing loss originated in service).  

2. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


